Exhibit 10.3
Execution Copy
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), dated June 15, 2011, by and
among Southern Union Company, a Delaware corporation (the “Company”), Energy
Transfer Equity, L.P. (“Parent”), and George L. Lindemann (“Consultant”), shall
be effective as of the Effective Date (as hereinafter defined).
RECITALS
     WHEREAS, the Company, Parent and Sigma Acquisition Co., Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), have entered
into an Agreement and Plan of Merger, dated as of the date of this Agreement
(the “Merger Agreement”), pursuant to which Merger Sub will be merged with and
into the Company (the “Merger”) and, as a result of which, the Company will
become a wholly-owned subsidiary of Parent;
     WHEREAS, as a material incentive for Parent and Company to execute the
Merger Agreement, and subject to the consummation of the Merger, Consultant
shall cease his employment with and as a director of the Company and of all of
its subsidiaries (the “Termination”), effective as of the Closing (as defined in
the Merger Agreement), and Consultant will thereafter be retained by the Company
as a consultant, subject to the terms and provisions of this Agreement;
     WHEREAS, in order to protect the goodwill and purchase of the Company,
Consultant and Parent have entered into that certain Non-Competition,
Non-Solicitation and Confidentiality Agreement of even date herewith (the
“Non-Competition Agreement”);
     WHEREAS, Consultant is a key and one of the top two paid employees at the
Company, and has invaluable knowledge and expertise regarding the Company and
the Company’s operations;
     WHEREAS, due to Consultant’s knowledge and expertise, the Company wishes to
have the cooperation of, and access to, the Consultant; and
TERMS AND CONDITIONS OF AGREEMENT
     NOW, THEREFORE, in consideration of the above recitals, and for and in
consideration of the mutual promises set forth below and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     1. Effective Date. The “Effective Date” shall mean the date on which occurs
the Closing. In the event that the Closing does not occur, this Agreement shall
not become effective.
     2. Consulting Period. The Company hereby engages Consultant as a
consultant, subject to the terms and provisions of this Agreement, for the
period commencing at the Closing and ending on the fifth (5th) anniversary of
the Effective Date (the “Consulting Period”). Notwithstanding the foregoing, the
Consulting Period shall be subject to earlier termination pursuant to Section 7
hereof.
     3. Consulting Services. Consultant shall render such consulting services
(the “Consulting Services”) during the Consulting Period as the Company may
reasonably request from time to time upon reasonable prior notice; provided,
however that other than reasonable services to assist in the integration of the
various entities and businesses of the Company and its subsidiaries,
Consultant’s duties shall be consistent with those services previously rendered
by Consultant to the





--------------------------------------------------------------------------------



 



Company. Consultant shall report to the Chief Executive Officer and/or the Board
of Directors (the “Board”) of the Company. The Consultant shall be required to
provide services, to the extent requested by the Chief Executive Officer and/or
the Board, up to 40 hours per week during the first year of the Consulting
Period, up to 30 hours per week during the second year of the Consulting Period,
and up to 20 hours per week during the third through fifth years for the
Consulting Period. The Consulting Services shall be performed at such place(s)
as shall be mutually agreed upon by the Consultant and the Company. Consultant
shall devote his reasonable best efforts, skill and attention to the performance
of such Consulting Services, which may include travel reasonably required in the
performance of such Consulting Services provided that any such travel will be
with the use of Company aircraft at Company expense. Consultant shall be an
independent contractor in providing the Consulting Services; as such, except as
prohibited by the Non-Competition Agreement, Consultant is free to engage in
other services and/or employment.
     4. Consulting Fee. As compensation for the Consulting Services, Consultant
shall receive a fee of U.S. $3,000,000.00 (Three Million dollars) per annum (the
“Consulting Fee”) for each year of the Consulting Period (i.e., for five years)
and shall be payable starting the Effective Date. The Consulting Fee shall be
paid to the Consultant no less frequently than on a monthly basis for sixty
months which monthly amount, for the avoidance of doubt, will be equal to the
annual Consulting Fee divided by twelve (12). Consultant shall be responsible
for, and shall pay, any and all taxes on such sums.
     5. Other Compensation and Benefits.
          5.1. Clubs and Life and Other Insurance. The Company shall transfer to
Consultant, within ten (10) days after the Effective Date, all right, title or
other ownership interest the Company may have in (i) any club memberships in the
name of Consultant provided by the Company immediately prior to the Effective
Date for use by Consultant and (ii) any life and/or other insurance owned by the
Company on Consultant’s life and/or otherwise with respect to the Consultant
immediately prior to the Effective Date, if permitted under the terms of such
memberships and policies or otherwise permitted by the relevant organizations
and insurance companies.
          5.2. Offices and Administrative Assistant. During the Consulting
Period, Consultant shall be entitled to: (i) occupy the offices currently
maintained by the Company for the Consultant, including without limitation in
the Company’s office buildings in New York City, Houston and Palm Beach that he
occupied and/or used immediately prior to the Effective Date; (ii) use the
parking spaces that he was assigned and/or used immediately prior to the
Effective Date, expressly including at the Company’s offices in New York City,
Houston and Palm Beach that he was assigned and/or used immediately prior to the
Effective Date; and (iii) receive administrative assistant services of the same
type and to the same extent as such services were provided to him immediately
prior the Effective Date and be permitted to retain and/or select his
administrative assistant the cost for which shall be borne by the Company. In
addition, the Consultant will be afforded continued use, with full technical
support, all at the expense of the Company, of home office and mobile electronic
equipment, including without limitation personal computers, blackberry, and
mobile telephones and electronic communications devices, no less favorable than
currently afforded to the Consultant, and at the election of the Consultant to
be the same such equipment as currently used by the Consultant.

2



--------------------------------------------------------------------------------



 



          5.3. Health and Related Benefits. During the Consulting Period and at
the Company’s expense, Consultant, at Consultant’s election and to the fullest
extent permitted by law, shall be eligible to participate in any and all benefit
plans available to employees (including, but not limited to, medical and dental
insurance, retirement plans, disability insurance and life insurance)
implemented by the Company or Parent from time to time for its executive
employees and their families. Such employment benefits shall be governed by the
applicable plan documents, insurance policies, and/or employment policies, and
may be modified, suspended, or revoked in accordance with the terms of the
applicable documents or policies; provided, however, if Consultant is not be
eligible to participate in any employee benefit plan, the Company shall
reimburse Consultant for the costs he incurs to separately secure such benefits,
such reimbursement to Consultant to be made by the Company on a grossed-up basis
so that the net amount, after taxes, is equal to the sum Consultant is required
to pay to acquire such benefits.
          5.4. Private Air Travel. During the Consulting Period, to ensure his
reasonable availability for purposes of this Agreement and for the compensation
and benefits of Consultant, Consultant shall be entitled to the use of Company
aircraft at Company expense for any and all business and personal travel on
terms no less favorable than currently (immediately prior to the time this
Agreement is entered into) afforded to the Chief Executive Officer of the
Company and his spouse and invitees, with the type of aircraft and aggregate
annual hours of air travel expressly to be no less favorable than currently
afforded, but with the understanding that the Consultant (and his spouse and
invitees) and Eric D. Herschmann (and his family and invitees) together will be
entitled each year to no more than the current aggregate annual hours of air
travel afforded to them by the Company immediately prior to the time this
Agreement is entered into. When the Company aircraft is used by the Consultant
for personal transportation, the Consultant shall be imputed income based on the
value of the use of the aircraft per the Standard Industry Fare Level method,
adjusted accordingly.
          5.5. Time Off. While the Consultant is not an employee of the Company,
he shall nonetheless be entitled to time off (the equivalent of vacation were
Consultant to be an employee) of a minimum of thirty (30) days each calendar
year, separate and apart from religious and national holidays, during which he
will not be asked to perform any Consulting Services.
     6. Expenses. Upon presentation of documentation reasonably acceptable to
the Company, the Company shall reimburse, or if requested by Consultant the
Company shall advance, Consultant for all reasonable out-of-pocket expenses
(other than expenses for matters described above, such as for air travel, which
shall be considered pre-approved and paid for directly by the Company) incurred
by Consultant in connection with the performance of the Consulting Services
(“Expenses”) in accordance with the Company’s expense reimbursement policy in
effect from time to time; provided, however, that any single expense in excess
of $10,000 shall require prior approval by the Parent officer charged with
expense review for the Company.
     7. Termination of Consulting Period.
          7.1. Termination of Consulting Period. Notwithstanding any other
provision hereof, the Consulting Period and Consultant’s services as a
consultant hereunder shall terminate, and, except as otherwise specifically
provided herein, this Agreement shall terminate:
               (a) upon the death or disability of Consultant;

3



--------------------------------------------------------------------------------



 



               (b) for “Cause” (as defined in Section 7.2 below), upon a Notice
of Termination given by the Company to Consultant after compliance with
Section 7.4 below;
               (c) for “Good Reason” (as defined in Section 7.3 below), upon a
Notice of Termination given by Consultant to the Company after compliance with
Section 7.4 below;
               (d) without “Cause,” upon a Notice of Termination given by the
Company to Consultant after compliance with Section 7.4 below;
               (e) upon Consultant’s voluntary resignation for any reason other
than Good Reason, upon a Notice of Termination given by Consultant to the
Company after compliance with Section 7.4 below; or
               (f) on the expiration date of the Consulting Period.
          7.2. Cause. The Company shall have Cause to terminate the Consultant
(and hence the Consulting Period) if Consultant (a) willfully, materially and
continually fails to substantially perform the Consulting Services (other than a
failure resulting from Consultant’s illness or disability), (b) materially
breaches the Non-Competition Agreement; or (c) willfully engages in illegal
conduct, gross misconduct, or a material and clearly established violation of
the Company’s written policies and procedures applicable to Consultant and
henceforth provided to Consultant by the Company or Parent to Consultant) which
is demonstrably and materially injurious to the Company, monetarily or
otherwise; provided, however, that no termination of the Consulting Period shall
be for Cause under any circumstance until (x) there shall have been delivered to
Consultant a written notice authorized by three-quarters (3/4) of the members of
the Board, specifying in detail the particulars of Consultant’s conduct which
allegedly violates (a), (b) and/or (c) above (the “Written Notice”),
(y) Consultant shall have been provided an opportunity to be heard in person by
at least three-quarters of the members of the Board (with the assistance and
appearance of Consultant’s counsel if Consultant so desires; provided that,
Consultant shall be entitled to recover from the Company the reasonable costs
and attorneys’ fees incurred at and in preparation for such hearing), and (z) a
resolution is adopted in good faith by three-quarters (3/4) of such members of
the Board confirming such violation; provided further, that if the Company does
not deliver to Consultant the Written Notice within sixty (60) days after the
any officer or Board member of the Company has knowledge that an event
constituting Cause has occurred, the event will no longer constitute Cause; and
provided further that any such conduct which allegedly by Consultant violates
(a), (b) and/or (c) above continues unremedied by Consultant for a period of at
least sixty (60) days after such Written Notice has been delivered to Consultant
specifying the manner in which Consultant has conducted himself that allegedly
constitutes Cause. No act, nor failure to act, on Consultant’s part, shall be
considered “willful” unless he has acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Company or any of its subsidiaries or affiliates.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by Consultant after Notice of Termination is given by or to
Consultant shall constitute Cause.
          7.3. Good Reason. Consultant may terminate the Consulting Period for
Good Reason upon the occurrence of a material breach by the Company of any
provision of this Agreement, including without limitation any change in
Consultant’s reporting line or duties or where Consultant may perform such
duties, and any failure of the Company or Parent, as applicable, to make timely
payment of the amounts and/or benefits due or to otherwise satisfy any of its
obligations

4



--------------------------------------------------------------------------------



 



to Consultant. Consultant must provide written notice to the Company of the
existence of the condition constituting “Good Reason” within a period not to
exceed sixty (60) days after the initial existence of the condition, and the
Company must be provided a period of at least ten (10) days during which it may
remedy the condition if remediable and, if such condition is so remedied within
such period, Consultant shall not have the right to terminate the Consulting
Period for Good Reason; provided, however, that a subsequent breach of the same
or a substantially similar nature by the Company shall not entitle the Company
to a right to remedy such repeated breach.
          7.4. Notice of Termination. Any termination of the Consulting Period
by the Company or by Consultant (other than termination as a result of
Consultant’s death) shall be communicated by written Notice of Termination to
the other parties hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice setting forth the specific termination
provision in this Agreement relied upon and describing in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Consulting Period under the provision so indicated.
          7.5. Date of Termination. “Date of Termination” shall mean the date on
which the Consulting Period terminates, which shall be, if Consultant is
terminated: (i) by his death, the date of his death; (ii) for Cause, the date
specified in the Notice of Termination if no cure occurs; (iii) upon the
expiration date of the Consulting Period, the last day of the Consulting Period;
and (iv) for any other reason, the date specified in the Notice of Termination,
which date shall, in the case of a voluntary resignation without Good Reason by
Consultant, be no later than thirty (30) days after the Notice of Termination is
given.
     8. Benefits Upon Certain Terminations.
          8.1. Termination without Cause, for Good Reason or upon Consultant’s
Death or Disability. Upon a termination of the Consulting Period: (i) by the
Company without Cause (including any lawful termination by the Company due to
Consultant’s disability); (ii) by Consultant for Good Reason; or (iii) by reason
of Consultant’s death, Consultant, or Consultant’s estate as the case may be,
shall be entitled to all payments and/or benefits to which the Consultant
otherwise would be have entitled to pursuant to this Agreement had such events
not have occurred, except that at the election of Consultant, Consultant may
require a cash payment in lieu of in-kind benefits with such cash value to be
determined by a third-party appraiser retained by Consultant at the expense of
the Company.
          8.2. Termination for Cause By Company or A Voluntary Resignation By
Consultant Without Good Reason. Upon the termination of the Consulting Period
for Cause or a Voluntary Resignation by Consultant without Good Reason: (i) the
Consultant shall repay to the Company such percentage of the Consulting Fee, if
any, representing any excess Consulting Fee paid to Consultant by the Company
(determined by calculating the percentage of the five year Consulting Period
completed as of the date of such termination as compared to the percentage of
the five years of Consulting Fee paid to Consultant as of such date); (ii) the
right to an office and assistant and to private air travel shall terminate at
the time of such termination; and (iii) health benefits will be governed by
COBRA to the extent permitted by law. The Company will promptly pay to
Consultant any incurred but unpaid or unreimbursed Expenses.
          8.3. No Mitigation. Consultant shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking consultancy and/or

5



--------------------------------------------------------------------------------



 



employment or otherwise, and the amount of any payment or other benefit provided
for under this Agreement shall not be reduced by any compensation earned by
Consultant as the result of consultancy and/or employment after the termination
of the Consulting Period, or otherwise.
          8.4. Section 409A of the Code; Delay of Payments. The terms of this
Agreement have been designed to comply with or be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
where applicable, and shall be interpreted and administered in a manner
consistent with such intent. Notwithstanding anything to the contrary in this
Agreement, if any payment or benefit pursuant to this Agreement should be deemed
to be subject to an additional tax pursuant to Section 409A of the Code, the
cash payments pursuant to this Agreement shall be grossed up by the Company and
promptly paid to Consultant to ensure that the net amounts and benefits after
any such tax received by the Consultant are no less than would have been
received had Section 409A of the Code not have been deemed to apply to such
payments and benefits.
     9. Parent’s Guarantee of Payment and Benefits. In the event that Consultant
is entitled to receive any payment and/or benefit under this Agreement from the
Company and the Company fails to timely make and/or provide such payment or
benefit, Parent shall, within five business days, satisfy the obligation of the
Company to make or provide such payment or benefit. To the extent applicable,
this is a guarantee of payment not a guarantee of collection.
     10. Indemnification.
          10.1. The Company and Parent shall indemnify and hold Consultant
harmless to the maximum extent permitted by law against judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys’ fees
and other costs incurred by Consultant, in connection with the defense of, or as
a result of any action or proceeding or any appeal from any action or
proceeding, in which Consultant is made or is threatened to be made a party by
reason that Consultant is or was a consultant to, the Company or any of its
subsidiaries or affiliates, at least to the same extent that directors and
officers of the Company are indemnified by the Company under the Company’s
by-laws as in effect from time to time. Such indemnification shall also include
any attorneys’ fees Consultant incurs in connection with his attendance at
and/or cooperation with the Company and/or the Parent with respect to any
threatened and/or pending lawsuit, arbitration, and/or governmental,
administrative and/or regulatory inquiry
          10.2. This indemnification shall be in addition to and not in lieu of
the indemnifications contained in the Merger Agreement and any other
indemnification obligations which apply with respect to Consultant’s roles with
the Company prior to the Effective Date and shall continue in effect to the
extent provided in the Merger Agreement and such other indemnification
agreements.
     11. Change of Control. The parties represent and acknowledge that the
Merger Agreement pursuant to which the Merger Sub will be merged with and into
the Company and, as a result of which, the Company will become a wholly-owned
subsidiary of Parent, and the resulting termination of Consultant’s employment
with the Company, constitutes a Change of Control and requires the Company,
under any employment and/or other agreement Consultant has with the Company
and/or otherwise, to provide Consultant with full vesting of all the
Consultant’s outstanding equity-based compensation awards (including stock
options, restricted stock, stock

6



--------------------------------------------------------------------------------



 



appreciation rights and cash restricted units) granted under the Company’s stock
and incentive plans, as in effect from time to time.
     12. Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given on the date of service if served
personally on the party to whom notice is to be given and acknowledged by
written receipt, or on the seventh (7th) day after mailing if mailed (return
receipt requested), postage prepaid and properly addressed as follows:

          the Company or Parent:   ENERGY TRANSFER EQUITY, L.P.
3738 Oak Lawn Avenue
Dallas, TX 75219
Facsimile: (214) 981-0706
Attention: General Counsel

with a copy to:

LATHAM & WATKINS LLP
717 Texas Avenue, 16th Floor
Houston, Texas 77002
Facsimile: (713) 546-5401
Attention: William N. Finnegan IV, Esq.
                    Sean T. Wheeler, Esq.               Consultant:   GEORGE L.
LINDEMANN
1565 North Ocean Way
Palm Beach, Florida 33480
Facsimile: (561) 863-1704

with a copy to:

WECHSLER & COHEN, LLP
17 State Street, 15th Floor
New York, NY 10004
Facsimile: (212) 847-7955
Attention: David B. Wechsler, Esq.

Any party may change its address for purposes of this Section 11 by providing
the other parties with written notice of the new address in the manner set forth
above.
     13. Successors of the Company or Parent. The Company and Parent shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or Parent, as applicable, by agreement in form and
substance satisfactory to Consultant, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company or
Parent would be required to perform it if no such succession had taken place.
Failure of the Company or Parent, as applicable,

7



--------------------------------------------------------------------------------



 



to obtain such agreement prior to the effectiveness of any such succession shall
be a material breach of this Agreement and shall entitle Consultant to
compensation in the same amount and on the same terms as Consultant would be
entitled hereunder if Consultant terminated the Consulting Period for Good
Reason, except that for purposes of implementing the foregoing the date on which
any such succession becomes effective shall be deemed the Date of Termination.
As used in this Agreement, (i) the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets and (ii)
“Parent” shall mean Parent as hereinbefore defined and any successor to its
business and/or assets. In addition, a successor shall also include any other
person or entity which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law.
     14. Assignment; Binding Effect. Consultant may not assign his rights or
delegate his duties or obligations hereunder without the written consent of the
Company and Parent. This Agreement shall inure to the benefit of and be
enforceable by Consultant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Consultant dies while any amounts would still be payable to him hereunder as if
he had continued to live, all such amounts, unless other provided herein, shall
be paid in accordance with the terms of this Agreement to his designee or, if
there be no such designee, to his estate.
     15. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Consultant or his legal representative and such officer(s)
as may be specifically designated by the Company and Parent. No waiver by a
party hereto at any time of any breach by another party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
     16. Invalid Provisions. Should any portion of this Agreement other than
Section 4 be adjudged or held to be invalid, unenforceable or void, such holding
shall not have the effect of invalidating or voiding the remainder of this
Agreement and the parties hereby agree that the portion so held invalid,
unenforceable or void shall, if possible, be deemed amended or reduced in scope,
or otherwise be stricken from this Agreement to the extent required for the
purposes of validity and enforcement thereof.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     18. Governing Law Enforcement and Disputes. This Agreement shall be
governed by and construed in accordance with the laws of the sale of Delaware
without regard to its rules of conflict of laws. Any dispute or controversy in
any way arising under or in connection with this Agreement shall be decided by
arbitration conducted in New York County, New York, by three arbitrators, in
accordance with the rules and under the auspices of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court of competent jurisdiction. All administration fees and arbitration
fees shall be paid solely by the Company. Notwithstanding the above, a party
shall be entitled to seek a temporary restraining order, if appropriate, in any
court of competent jurisdiction to prevent a continuation of an alleged
violation. The prevailing party shall recover its or his reasonable attorneys’
fees and costs in any dispute or controversy arising under or in connection with
this Agreement.

8



--------------------------------------------------------------------------------



 



     19. Captions. The use of captions and section headings herein is for
purposes of convenience only and shall not affect the interpretation or
substance of any provisions contained herein.
     20. Tax Matters. Consultant agrees, upon the request of the Company and/or
the Parent, to provide any reasonable assistance to the Parent and/or the
Company required to demonstrate that Consultant’s services under this Agreement
qualified as services by an independent contractor and all appropriate taxes
with respect to any amounts paid hereunder (including but not limited to
self-employment and income tax payments) have been paid.
     21. Entire Agreement. This Agreement and the Non-Competition Agreement
constitute the entire agreement between the parties hereto and supersedes any
and all prior and contemporaneous promises, agreements, representations and
understandings between and/or among the parties. Consultant agrees that if the
Merger is consummated, Consultant’s employment with the Company will terminate
at the Effective Date.
     22. Survival of Certain Provisions. Notwithstanding any other provision of
this Agreement to the contrary, the provisions of Sections 8 through 21 hereof
shall survive the termination or expiration of the Consulting Period or this
Agreement; provided however that Consultant’s obligations to the Company and the
Parent under this Agreement and the Non-Competition Agreement shall cease if the
Company and/or Parent fail to timely honor and/or breaches its/their obligations
hereunder.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, Parent and Consultant have executed and
delivered this Agreement as of the date written above.

                  ENERGY TRANSFER EQUITY, L.P.    
 
  By:   LE GP, LLC, its general partner    
 
           
 
  By:    /s/ John W. McReynolds    
 
  Name:  
 
John W. McReynolds    
 
  Title:   President and Chief Financial Officer    
 
         
 
                SOUTHERN UNION COMPANY
 
           
 
  By:    /s/ Richard N. Marshall    
 
  Name:  
 
Richard N. Marshall    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
         
 
                GEORGE L. LINDEMANN    
 
           
 
  By:    /s/ George L. Lindemann    
 
  Name:  
 
   
 
     
 
   

[Signature Page to Consulting Agreement]

 